THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            Isaac D. Brailey, Claimant, Appellant,

            v.

            Michelin North America, Inc., (US7), Employer, and
            Safety National Casualty Corp., Carrier, Respondents.

            Appellate Case No. 2019-000556


             Appeal From The Workers' Compensation Commission


                              Opinion No. 5906
                 Heard February 9, 2022 – Filed April 27, 2022


                       REVERSED AND REMANDED


            Stephen Benjamin Samuels, of Samuels Reynolds Law
            Firm LLC, of Columbia, for Appellant.

            Grady Larry Beard and Jasmine Denise Smith, both of
            Robinson Gray Stepp & Laffitte, LLC, of Columbia, for
            Respondents.



WILLIAMS, C.J.: Issac D. Brailey appeals the order of the Appellate Panel of
the South Carolina Workers' Compensation Commission (the Commission)
denying his claim for benefits against Michelin North America, Inc. Brailey
contends the Commission erred in finding (1) he failed to prove he sustained a
compensable injury; (2) his claim was barred by the fraud in the application
defense under Cooper v. McDevitt & Street Co.;1 (3) Michelin proved the elements
of Capers v. Flautt;2 and (4) he intentionally and willfully caused injury to himself.
We reverse and remand, finding Brailey's injury is compensable under South
Carolina's workers' compensation law.

FACTS/PROCEDURAL HISTORY

Brailey was hired by Michelin on April 17, 2017. He passed a physical during
Michelin's hiring process and was cleared for full duty. He trained as a rubber
stretcher for very large mining tires. In his deposition, Brailey denied being
trained in the correct procedures for filing workers' compensation claims or for
reporting injuries at work. He said his back started bothering him when he began
the physical work at Michelin, but his supervisor and the Michelin nurse told him it
was normal to have back pain when stretching rubber. Brailey went to the
emergency room (ER) on June 11, 2017, for back pain. He did not tell anyone at
Michelin, and he was not ordered out of work. The ER doctor prescribed Flexeril
for the back pain. Brailey stated he saw his family doctor for minor back pain on
June 13. The medical records from the visit with his family doctor showed Brailey
described pain that was a "ten out of ten" and showed that Brailey had been having
back pain for two weeks prior to the visit. He did not disclose the June 13 doctor's
visit to Michelin, and he was not ordered out of work by the family doctor on June
13.

On Saturday, June 24, 2017, Brailey suffered sharp back pain while stretching
rubber at Michelin. He tried to see the Michelin nurse but the office was closed.
He went to the ER and was prescribed multiple pain medications and restricted
from work for three days. Brailey claimed he called his supervisor during the ER
visit and the supervisor told him to see the Michelin nurse. Brailey told him the
nurse's office was closed, and the supervisor told him to wait until Monday. The
Michelin nurse called Brailey and told him to relax, take Aleve, and see the
Michelin doctor on Monday morning.

Brailey saw Michelin's doctor, Dr. Stephen Izard, on Monday, June 26. Dr. Izard
told him to take Ibuprofen and Flexeril, to not follow up with a neurosurgeon, and
to return to work on June 27 with no restrictions. Despite instructions from his
Michelin supervisors to follow up with Dr. Izard, Brailey missed his follow up
appointment because he did not want to drive while taking pain medicine and
refused transportation offered by Michelin. He did not return to work at Michelin

1
    260 S.C. 463, 196 S.E.2d 833 (1973).
2
    305 S.C. 254, 407 S.E.2d 660 (Ct. App. 1991).
after June 24. He went back to the ER on June 27 because he was feeling
"terrible." He received an x-ray and a shot and was restricted from work for three
days.

The ER referred Brailey to Dr. Scott Boyd, a neurosurgeon. Dr. Boyd ordered an
MRI and physical therapy in July 2017. Dr. Boyd filled out a medical
questionnaire that stated it was his opinion to a reasonable degree of medical
certainty that, more likely than not, Brailey injured his lumbar spine at his
employment on June 24, 2017. Dr. Boyd stated in his deposition that Brailey had a
herniated disk and there was no way to tell how long it had been present. Dr. Boyd
recalled that Brailey told him he injured his back on June 24 stretching rubber at
Michelin and he had previous back problems twenty-five years ago that resolved
without treatment.

During his deposition, Dr. Boyd reviewed Brailey's medical records from his June
11 and June 13 doctor's visits. Dr. Boyd stated that Brailey's complaints and
symptoms of back pain on June 11 and 13 were similar to what he reported on June
24 but were perhaps more severe on June 24. Under cross-examination, Dr. Boyd
stated he was uncertain about the exact date of Brailey's injury. At the conclusion
of the deposition, Dr. Boyd opined, "I believe, based on his history and in his
records, that [the injury] was related to his work at Michelin in the continuum with
some event on about June 24 that made things worse."

At the hearing before the single commissioner, Brailey testified about his prior
work history. He recalled that he experienced middle-back pain three weeks after
beginning work at Richtex Brick in 1997.3 Brailey was placed under a
no-heavy-lifting restriction in 1997 until he saw a surgeon. He did not see a
surgeon and settled a workers' compensation claim with Richtex Brick for $2,500.4
Brailey then worked at Westinghouse for sixteen years before being laid off.
Brailey indicated he did not suffer from back pain while working at Westinghouse.

Brailey testified that during training at Michelin in 2017, he filled out a form that
asked if he had ever had medical attention for back injury, backache, or back pain.
He answered "no" on the form. Brailey did not list Richtex Brick as a previous
employer on his Michelin employment application.


3
  Brailey claimed his current pain was in a different area of his back.
4
  The doctor at Richtex Brick noted that Brailey was probably not physically able
to perform the work at Richtex Brick and may have had a "litigation thought
process."
The safety manager at Michelin, Mark Gross, testified that all incoming employees
are trained in safety and workers' compensation protocol. Gross verified that
Michelin relies on the answers given by employees on hiring forms. Gross stated
that he called Brailey in June 2017 to offer to send a taxi to pick him up for the
follow-up visit with Dr. Izard. Brailey told him to talk to his lawyer and hung up
on him.

Brailey filed a workers' compensation claim that Michelin denied in July 2017.
After a hearing, the single commissioner denied the claim. In affirming the single
commissioner's denial of benefits to Brailey, the Commission found Brailey was
not credible based on his testimony and the single commissioner's observations of
him. The Commission found Brailey was not clear about the date of injury and
found the medical records were inconsistent with his testimony. The order noted
that Brailey had a "very similar incident" at Richtex and omitted information about
Richtex on his Michelin employment application. The Commission found that
Brailey

            repeatedly attempted to justify his answers during his
            testimony. We find that while testifying, the claimant
            gave confusing answers when asked direct questions by
            his attorney. As noted by the [single] [c]ommissioner
            throughout the proceeding, the claimant provided vague
            responses when questioned by defense counsel. He
            would not answer defense counsel's questions, rambling
            through responses.

The Commission's order stated "causation [was] not provided in the medical
records because Dr. Boyd had no knowledge of the extent of claimant's prior back
issues." The order noted Dr. Boyd opined on the medical questionnaire that
"[Brailey] injured his lumbar spine at Michelin on June 24, 2017, the injury
resulted in radiculopathy down [his] left leg, . . . and [Brailey] had not reached
maximum medical improvement." The order further stated that Dr. Boyd opined in
his deposition that "more likely than not, [Brailey] injured his lumbar spine at
Michelin, including 'some episode on June 24.'"

The Commission found Brailey committed fraud in the application for employment
with Michelin because he knowingly and willfully made a false representation as
to his prior back condition on a Michelin medical questionnaire and Michelin
relied on those false answers.

The order stated,
            This claim is denied in its entirety based on evidence of
            numerous issues relating back to 1997 through 2017.
            The claimant has failed to carry his burden of proof of an
            accident being sustained on June 24, 2017, due to his
            lack of credibility, the lack of sufficient medical evidence
            to support his allegations, and moreover, due to medical
            evidence to the contrary. We find the claimant was
            unable to return to work after June 24, 2017, due to a
            previous incident. We find the June 24, 2017, incident is
            not compensable based upon the greater weight of the
            evidence and the other reasons stated within this finding.

The order stated Brailey "did not sustain compensable injury to his low back while
under the employ of [Michelin] on June 24, 2017, as alleged." The order also
stated,

            Under § 42-9-60, assuming [Brailey] actually sustained
            an injury by accident on June 24, 2017 . . . [he]
            intentionally and willfully did so by failing to alert or
            notify his employer he was allegedly suffering from ten
            out of ten low back pain for at least 4 weeks prior to that
            date and seeking medical treatment on his own without
            any knowledge by his employer due to his failure to
            provide same.

This appeal followed.

ISSUES ON APPEAL

I.   Did the Commission err in finding Michelin proved the elements of the
Cooper v. McDevitt & Street defense?

II.   Did the Commission err in finding the claim was barred by Capers v. Flautt?

III. Did the Commission err in finding Brailey's claim was barred by section
42-9-60 of the South Carolina Code (2015)?

IV. Did the Commission err in finding that Brailey did not meet his burden of
proof to show he injured his back in an accident arising out of his employment at
Michelin?
STANDARD OF REVIEW

"The South Carolina Administrative Procedures Act (APA) establishes the
standard for judicial review of decisions of the Workers' Compensation
Commission." Bass v. Isochem, 365 S.C. 454, 467, 617 S.E.2d 369, 376 (Ct. App.
2005); see also S.C. Code Ann. § 1-23-380 (Supp. 2021). "An appellate court's
review is limited to the determination of whether the Commission's decision is
supported by substantial evidence or is controlled by an error of law." Clemmons
v. Lowe's Home Ctrs., Inc.-Harbison, 420 S.C. 282, 287, 803 S.E.2d 268, 270
(2017). This court "may reverse or modify the [Commission's] decision if
substantial rights of the appellant have been prejudiced because the
[Commission's] findings, inferences, conclusions, or decisions are . . . affected by
other error of law [or] clearly erroneous in view of the reliable, probative, and
substantial evidence on the whole record." Frampton v. S.C. Dept. of Nat. Res.,
432 S.C. 247, 256, 851 S.E.2d 714, 719 (Ct. App. 2020) (final alteration in
original) (quoting § 1-23-380(5)(d), (e)).

In workers' compensation cases, the Commission is the ultimate fact finder, and its
findings are presumed correct and will not be set aside unless unsupported by
substantial evidence in the record. Holmes v. Nat'l Serv. Indus., 395 S.C. 305, 308,
717 S.E.2d 751, 752 (2011). "'Substantial evidence' is not a mere scintilla of
evidence[,] nor the evidence viewed blindly from one side of the case, but is
evidence which, considering the record as a whole, would allow reasonable minds
to reach the conclusion that the administrative agency reached . . . in order to
justify its action." Lark v. Bi-Lo, Inc., 276 S.C. 130, 135, 276 S.E.2d 304, 306
(1981) (quoting Law v. Richland Cnty. Sch. Dist. No. 1, 270 S.C. 492, 495–96, 243
S.E.2d 192, 193 (1978)). When evidence conflicts, either in testimony given by
different witnesses or by the same witness, the Commission's factual findings are
conclusive. Anderson v. Baptist Med. Ctr., 343 S.C. 487, 492–93, 541 S.E.2d 526,
528 (2001). "The possibility of drawing two inconsistent conclusions from the
evidence does not prevent an administrative agency's findings from being
supported by substantial evidence." Liberty Mut. Ins. v. S.C. Second Inj. Fund, 363
S.C. 612, 620, 611 S.E.2d 297, 301 (Ct. App. 2005). "The final determination of
witness credibility and the weight to be accorded evidence is reserved to the
[Commission]." Brunson v. Am. Koyo Bearings, 395 S.C. 450, 455, 718 S.E.2d
755, 758 (Ct. App. 2011).

LAW/ANALYSIS

I.    Fraud in the Application Defense
Brailey argues the Commission erred in finding Michelin proved the elements of
fraud in the employment application under Cooper v. McDevitt & Street Co. We
agree.

The Cooper court set forth the following factors that must be present before a false
statement in an employment application will bar benefits:

             (1) The employee must have knowingly and wil[l]fully
             made a false representation as to his physical
             condition. (2) The employer must have relied upon the
             false representation[,] and this reliance must have been a
             substantial factor in the hiring. (3) There must have been
             a causal connection between the false representation and
             the injury.

Cooper, 260 S.C. at 468, 196 S.E.2d at 835. "All factors must be present for the
employer to avoid paying benefits." Vines v. Champion Bldg. Prods., 315 S.C. 13,
16, 431 S.E.2d 585, 586 (1993).

Here, the Commission made the following findings of fact with regards to the
Cooper defense:

             We find Dr. Boyd provided restrictions of no heavy
             lifting. However, we find causation is not provided in
             the medical records because Dr. Boyd had no knowledge
             of the extent of [Brailey's] prior back issues. This
             finding is based upon the greater weight of the evidence
             in the record, the deposition testimony of Dr. Boyd, and
             the testimony of [Brailey].

             We find [Brailey] knowingly and willfully made a false
             misrepresentation as to his prior back condition. We find
             [Michelin] relied on the claimant's misrepresentations on
             his post-hire medical questionnaire. We find a causal
             relationship exists between [Brailey's] prior back
             problems and the subsequent back problems arising from
             his alleged work-related accident. This finding is based
             upon the testimony of all witnesses and the medical
             evidence in the record.

(emphases added). The Commission concluded as a matter of law that all three
Cooper elements were met in this case.
While substantial evidence supports the Commission's findings that Michelin met
the first two Cooper elements,5 Michelin has not proven a causal connection
between the false representation and the injury. See Corbin v. Kohler Co., 351
S.C. 613, 624, 571 S.E.2d 92, 98 (Ct. App. 2002) ("Expert medical testimony is
intended to aid the Appellate Panel in coming to the correct conclusion."); Tiller v.
Nat'l Health Care Ctr. of Sumter, 334 S.C. 333, 340, 513 S.E.2d 843, 846 (1999)
("[W]hile medical testimony is entitled to great respect, the fact finder may
disregard it if there is other competent evidence in the record.").

The Commission found Dr. Boyd was not aware of "the extent" of Brailey's 1997
back injury. However, the record contains no evidence that the 1997 injury did not
resolve, and the record does not indicate the "extent" of the injury. In the medical
notes from 1997, the Richtex doctor noted that Brailey had been improving.

Dr. Boyd's deposition testimony shows that although he wavered on a specific date
of injury he opined that Brailey's back problems were related solely to his work at
Michelin, and the injury was aggravated on June 24. The record contains no
medical evidence that Brailey's 1997 back injury somehow contributed to the June
24 injury or that he was predisposed to back injury. Indeed, Brailey worked at
Westinghouse for sixteen years without a back injury. See Vines, 315 S.C. at 16,
431 S.E.2d at 586 ("There is no evidence Vines' previous injury contributed to the
occurrence of the accident. Additionally, although there was evidence indicating
Vines was predisposed to back injuries because of his previous injury and surgery,
Vines' physician testified the accident alone without any prior injury would have
been sufficient to cause an injury of this nature."); cf. Givens v. Steel Structures,
Inc., 279 S.C. 12, 14, 301 S.E.2d 545, 547 (1983) (finding the claimant's condition
was one of disc degeneration reflecting the cumulative effect of successive
injuries). Here, because the medical testimony is the only competent evidence in
the record relating to a causal connection, or lack thereof, between Brailey's false
representation of the 1997 back injury and the 2017 injury, the Commission erred
in finding Michelin proved its fraud in the application defense. See Burnette v.
City of Greenville, 401 S.C. 417, 428, 737 S.E.2d 200, 206 (Ct. App. 2012) (stating
that when the Commission bases its finding on its own medical opinion, rather than




5
 Substantial evidence supports the Commission's findings that Brailey willfully
and knowingly made false statements as to his physical condition to Michelin on
his employment application. Further, Michelin proved it relied on those statements
and they were a substantial factor in hiring Brailey.
the opinion of a medical provider, the finding is unsupported by substantial
evidence in the record). Therefore, we reverse this finding.

II. Capers v. Flautt

Brailey contends the Commission erred in finding his claim was barred by Capers
v. Flautt. We agree.

The Commission's order does not contain sufficient findings of fact and
conclusions of law relating to Capers. "The findings of fact of the Appellate Panel
must be sufficiently detailed to enable the reviewing court to determine (1)
whether the law has been properly applied to those findings and (2) whether the
findings are supported by the evidence." Sanders v. Wal-Mart Stores, Inc., 379
S.C. 554, 559–60, 666 S.E.2d 297, 300 (Ct. App. 2008). Here, the order merely
states that "moreover, the claim would be barred under Capers v. Flautt." The
Commission did not apply the law to its findings or indicate which findings were
applicable to Capers. Therefore, we reverse this finding.

III. Section 42-9-60

Brailey argues the Commission erred in finding his claim was barred by section
42-9-60. We agree.

In pertinent part, section 42-9-60 provides:

             No compensation shall be payable if the injury or death
             was occasioned by the intoxication of the employee or by
             the wil[l]ful intention of the employee to injure or kill
             himself or another. In the event that any person claims
             that the provisions of this section are applicable in any
             case, the burden of proof shall be upon such person.

(emphasis added). The record contains no evidence that Brailey deliberately
intended to injure himself as described in this section, and the Commission's
finding is not supported by substantial evidence. The application of section
42-9-60 is limited to "only . . . those cases where it is shown that the acts of the
employee are so serious and aggravated as to evince a wil[l]ful intent to injure."
Zeigler v. S.C. Law Enf't Div., 250 S.C. 326, 329, 157 S.E.2d 598, 599 (1967). The
facts of this case do not rise to the level of "serious and aggravated." The record
contains no evidence Brailey began working at Michelin with the willful intention
to injure his back. Further, he was not placed on work restriction after having back
pain in the weeks before June 24, 2017, and there is no evidence in the record that
his conduct was of such a serious nature as to evidence a willful intent to injure
himself. Cf. id. at 331, 157 S.E.2d at 600 (finding a "fatal altercation was
voluntarily entered into, and the conduct of the deceased was of such a grave or
serious nature as to evidence a wil[l]ful intent on his part to injure his fellow
employee, thereby barring any right to benefits"). Therefore, we reverse this
finding.

IV. Brailey's Back Injury

Brailey argues the Commission erred in finding he did not injure his back in an
accident arising out of his employment at Michelin. We agree.

"In determining whether a work-related injury is compensable, the Workers'
Compensation Act is liberally construed toward the end of providing coverage
rather than noncoverage in order to further the beneficial purposes for which it was
designed." Shealy v. Aiken Co., 341 S.C. 448, 455, 535 S.E.2d 438, 442 (2000).
"Any reasonable doubt as to the construction of the Act will be resolved in favor of
coverage." Id. at 455–56, 535 S.E.2d at 442.

The Commission specifically grounded its findings on Brailey's lack of credibility
and his "vague" and "rambling" responses. Our supreme court has noted it has
affirmed the factual findings of the Commission based on credibility
determinations when credibility constituted a "reasonable and meaningful basis"
for the Commission's decision. Crane v. Raber's Disc. Tire Rack, 429 S.C. 636,
645, 842 S.E.2d 349, 353 (2020); see also Shealy, 341 S.C. at 455–56, 535 S.E.2d
at 442 ("In cases in which we affirmed factual findings of the commission based on
its credibility determination, we did so because it made sense for the commission
to use credibility as the dispositive factor in deciding the particular issue."). Here,
Brailey's credibility as to his prior workers' compensation claim and prior back
injury in 1997 is not a reasonable and meaningful basis for the Commission's
determination that he did not suffer an accidental injury arising out of his
employment at Michelin in 2017. Rather, the medical evidence pertaining to his
2017 injury, which consists of an MRI and the expert medical opinion of a
neurosurgeon, is not contradicted and constitutes substantial evidence that supports
a reversal of the Commission's order. See Frampton, 432 S.C. at 256, 851 S.E.2d
at 719 (noting the court "may reverse or modify the [Commission's] decision if
substantial rights of the appellant have been prejudiced because the
[Commission's] findings, inferences, conclusions, or decisions are . . . affected by
other error of law [or] clearly erroneous in view of the reliable, probative, and
substantial evidence on the whole record." (final two alterations in original)).
Therefore, we reverse the Commission on this issue.
CONCLUSION

Based on the foregoing, the Commission's order is reversed and the matter is
remanded for further proceedings in accordance with this opinion.

REVERSED AND REMANDED.

KONDUROS and VINSON, JJ., concur.